Exhibit 10.1
 
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
GSE HOLDING, INC. 2011 OMNIBUS INCENTIVE COMPENSATION PLAN


*  *  *  *  *
 
Participant:


Grant Date:                                


Number of Shares of
Restricted Stock Granted:


  *  *  *  *  *
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between GSE Holding, Inc., a
Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the GSE Holding, Inc. 2011 Omnibus Incentive Compensation Plan, as
in effect and as amended from time to time (the “Plan”), which is administered
by the Committee; and
 
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1. Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
 
2. Grant of Restricted Stock Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above.  Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason. Subject to the provisions of Section 5 hereof, the Participant shall not
have the rights of a stockholder in respect of the shares underlying this Award
until such shares are delivered to the Participant in accordance with the
provisions of Section 4 hereof.
 
 
1

--------------------------------------------------------------------------------

 
3. Vesting.
 
(a) The Restricted Stock subject to this grant shall become unrestricted and
vested as follows, provided that the Participant has not incurred a termination
prior to each such vesting date:
 
Vesting Date
Number of Shares
First anniversary of Grant Date
 
Second anniversary of Grant Date
 
Third anniversary of Grant Date
 



There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.
 
(b) Notwithstanding the provisions of Section 3(a) hereof, if the Participant
experiences a Qualifying Termination (as defined below) following a Change in
Control (as defined in the Plan), then any unvested Restricted Stock granted
hereunder shall immediately become unrestricted and vested.  For purposes of
this Agreement, the following definitions shall apply:
 
(i)  
Qualifying Termination:  A “Qualifying Termination” shall mean the Executive is
terminated without Cause upon or within six (6) months following a Change of
Control.

 
(ii)  
Cause:  “Cause” shall mean conduct involving one or more of the following: (i)
dishonesty, gross negligence, or breach of fiduciary duty; (ii) the Executive’s
indictment of, conviction of, or no contest plea to, an act of theft, fraud or
embezzlement; (iii) the commission of a felony; (iv) a material breach of the
terms of any Company policy; or (v) the substantial and continuing failure of
the Executive to render services to the Company or any subsidiary or affiliates
in accordance with the Executive’s obligations and position with the Company;
provided that the Company or any subsidiary or affiliates provides the Executive
with adequate notice of such failure and, if such failure is capable of cure,
the Executive fails to cure such failure within 30 days of the written notice.

 
(c) Committee Discretion to Accelerate Vesting.  Notwithstanding anything
contained herein to the contrary, the Committee may, in its sole discretion,
provide for accelerated vesting of the Restricted Stock at any time and for any
reason.
 
(d) Forfeiture.  Subject to the Committee’s discretion to accelerate vesting
hereunder, and except as provided in Section 3(b) hereof, all unvested shares of
Restricted Stock shall be immediately forfeited upon the Participant’s
termination for any reason.
 
 
2

--------------------------------------------------------------------------------

 
4. Period of Restriction; Delivery of Unrestricted Shares.   During the
Restriction Period, the Restricted Stock shall bear a legend as described in
Section 8.2(c) of the Plan.  When shares of Restricted Stock awarded by this
Agreement become vested, the Participant shall be entitled to receive
unrestricted shares and if the Participant’s stock certificates contain legends
restricting the transfer of such shares, the Participant shall be entitled to
receive new stock certificates free of such legends (except any legends
requiring compliance with securities laws).
 
5. Dividends and Other Distributions; Voting.  Participants holding Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to such shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid at the time the Restricted Stock becomes
vested pursuant to Section 3 hereof.  If any dividends or distributions are paid
in shares, the shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were paid. The Participant may exercise full
voting rights with respect to the Restricted Stock granted hereunder.
 
6. Non-transferability.  The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution.  Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock, contrary to the terms and provisions of
this Agreement and/or the Plan, shall be null and void and without legal force
or effect.
 
7. Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
 
8. Withholding of Tax.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.
 
9. Section 83(b).  If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the Fair Market Value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock.  If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
8 hereof.  The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to timely provide the Company with a copy of any such election.
 
 
3

--------------------------------------------------------------------------------

 
10. Legend.  All certificates representing the Restricted Stock shall have
endorsed thereon the legend set forth in Section 8.2(c) of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.
 
11. Securities Representations.  The shares of Common Stock are being issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
 
(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”), and in connection therewith the Company is relying in part on the
Participant’s representations set forth in this Section 11.
 
(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the shares of Common Stock must be held indefinitely unless an
exemption from any applicable resale restriction is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the shares of Common Stock and the Company is under no obligation to
register the shares of Common Stock (or to file a “re-offer prospectus”).
 
(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the Participant understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
shares of Common Stock may be made only in limited amounts in accordance with
such terms and conditions.
 
12. Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant.  The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
 
 
4

--------------------------------------------------------------------------------

 
13. Notices.  Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.
 
14. Acceptance.  As required by Section 8.2 of the Plan, the Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of sixty (60) days from the date the Participant receives this
Agreement (or such other period as the Committee shall provide).
 
15. No Right to Employment.  Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.
 
16. Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.
 
17. Compliance with Laws.  The issuance of the Restricted Stock or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Act, the Securities Exchange Act of 1934, as amended, and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.
 
18. Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
 
19. Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
 
20. Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
21. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
 
 
5

--------------------------------------------------------------------------------

 
22. Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
23. Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 
24. Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Restricted
Stock made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the Restricted Stock awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.
 




 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


GSE HOLDING, INC.






By: _____________________
Name: ___________________
Title: ____________________






PARTICIPANT
 
 
_____________________

Name: ___________________


 
 
7

--------------------------------------------------------------------------------
